Filed by MutualFirst Financial, Inc. Commission File No.: 000-27905 Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: MFB Corp. Commission File No.: 001-12279 MutualFirst Financial, Inc. (“MutualFirst”) has filed a registration statement on Form S-4 with the Securities and Exchange Commission (the “SEC”), which was declared effective by the SEC, in connection with the proposed merger of MFB Corp. (“MFB”) with and into MutualFirst Acquisition Corp., a wholly owned subsidiary of MutualFirst. The registration statement includes a joint proxy statement of MutualFirst and MFB that also constitutes a prospectus of MutualFirst (the “joint proxy statement/prospectus”), which has been sent to the stockholders of MutualFirst and MFB.
